                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 JANET FLAUGHER,                           : Case No. 3:18-cv-287
                                           :
        Plaintiff,                         :
                                           : Magistrate Judge Sharon L. Ovington
 vs.                                       :
                                             (by full consent of the parties)
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


I.     Introduction

       After working as a hairstylist for more than twenty-six years, Plaintiff Janet

Flaugher applied for period of disability and Disability Insurance Benefits, asserting that

she could no longer work. Administrative Law Judge (ALJ) Deborah S. Sanders held a

hearing after which she concluded that Plaintiff was not eligible for benefits because she

is not under a “disability” as defined in the Social Security Act. Plaintiff brings this case

challenging the Social Security Administration’s denial of her application benefits.

       The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #7), the

Commissioner’s Memorandum in Opposition (Doc. #9), Plaintiff’s Reply (Doc. #10), and

the administrative record (Doc. #6).
        Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Sanders’s non-

disability decision.

II.     Background

        Plaintiff asserts that she has been under a “disability” since January 17, 2014. She

was fifty-five years old at that time and was therefore considered a person of “advanced

age” under Social Security Regulations. See 20 C.F.R. § 404.1563(e). She has at least a

high school education. See id. § 404.1564(b)(4).

        A.      Plaintiff’s Testimony

        Plaintiff testified at the hearing before ALJ Sanders that she stopped working as a

hairstylist in 2014 because “the pain … just got too much to handle ….” (Doc. #6,

PageID #s 75-77). She has rheumatoid arthritis that causes “excruciating joint pain”

during flares predominately in her wrists, fingers, and ankles. Id. at 77-78. She has

flares six or seven times a month and they last three to six days. Id. at 79. She very

seldom has days without pain and when she does, it only lasts for at most, forty-eight

hours. Id. at 100. In June 2017, “every day, but three days … I hurt from one joint to

another.” Id. at 79. When she reported it to her rheumatologist, Dr. Wolfe, he confirmed

that her CCP’s1 were higher. Id.


1
  “Anti-cyclic citrullinated peptide (anti-CCP) is an antibody present in most rheumatoid arthritis patients.
Levels of anti-CCP can be detected in a patient through a simple blood test. A positive anti-CCP test
result can be used in conjunction with other blood tests, imaging tests, and/or physical examination
findings to diagnose rheumatoid arthritis.” Jennifer Freeman, M.D., RA and Anti-CCO: What is the
purpose of an Anti-CCP Test?, RHEUMATOID ARTHRITIS SUPPORT NETWORk,
https://www.rheumatoidarthritis.org/ra/diagnosis/anti-ccp/ (last updated Oct. 27, 2018); see also Cyclic



                                                     2
        Plaintiff’s flares begin as a “nuisance pain”—for instance, at the hearing, her left

ankle felt like she hit it on a sharp corner or a step (but constantly). Id. at 80. At that

stage, her pain is not so bad that she needs to take medication. Id. But, “[her pain] builds

up, and it gets to a crescendo ….” Id. At that point, Plaintiff explained, “the best way I

can describe it, especially in the wrist, if you can imagine having all of those bones broke

and you go just to pick up an ink pen, just moving your finger a little bit, it feels like

someone is taking a mallet hammer and hitting that. That’s how excruciating it is.” Id. at

79. When she is having a flare, she lies in bed and cannot move her joints. Id. at 101.

She does not get dressed or shower. Id. She does not do chores, cooking, or needlework

and she does not drive. Id. at 101-02. She cannot even take care of her bodily functions.

Id. at 101.

        Dr. Wolfe prescribes methotrexate and leucovorin for rheumatoid arthritis. Id. at

85. Plaintiff also takes folic acid for the side effects of methotrexate (hair loss). Id. She

also takes Tylenol Arthritis, prednisone, and aspirin. Id. She only takes prednisone when

her flares are “really, really bad”—one to three times a month. Id. at 85-86.

        Plaintiff has osteoarthritis—and pain—in her lower back. Id. at 80-82. Her pain

is “like a medium-sized ball in the lower lumbar area, probably about the size of a

muskmelon.” Id. at 83. Her pain is sometimes constant and Plaintiff attributes that to the

weather. Id. at 82. It is worse if she stands too long or sits too long and she cannot bend




Citrullinated Peptide Antibody, LAB TESTS ONLINE, A PROGRAM OF THE AMERICAN ASSOCIATION FOR
CLINICAL CHEMISTRY, https://labtestsonline.org/tests/cyclic-citrullinated-peptide-antibody (last modified
Apr. 11, 2019).


                                                    3
or stoop. Id. at 83. When she wakes up in the morning, her back is stiff and she has to do

exercises in bed before getting up. Id. at 82. She has to “3.2 turn” to get out of bed. Id.

According to Plaintiff, a 3.2 turn is “like [getting out of] a car … you’ve got to … turn,

turn and turn.” Id. at 81-82.

       Because methotrexate lowers Plaintiff’s immune system, “Skin cancers … keep

popping up ….” Id. at 88. When they do pop up, she sometimes has to have them

excised. Id. Plaintiff sees a specialist at Dayton Skincare every six months.

       In addition, Plaintiff has cardiac problems. Her cardiologist, Dr. Rink, performed

an angioplasty in 2015. Id. at 88. She nonetheless continued to experience cardiac

issues; her pinky toe turned a dark purple. Id. at 89. Dr. Rink put a stent on the right

side. Id. According to Plaintiff, she did not have any problems on her right side until he

put the stent in. Id. Since the stent, Plaintiff “can’t walk very far without stopping and

letting the blood drain …. I think they call it claudication.” Id.

       Plaintiff lives with her husband. Id. at 73. She has a driver’s license and but does

not drive very often—not unless it is necessary. Id. If she does drive, it is typically to the

bank, her doctor appointments, or the grocery store. Id. at 74. Plaintiff’s husband does

most of the grocery shopping. Id. at 94.

       On a typical day, Plaintiff tries to get up at 7 AM before her husband leaves for

work but it is usually 7:30 or 8 AM. Id. at 93. Around 10 AM, she lets her dog out and

then watches the news. Id. She sometimes takes a mid-morning nap. Id. Then she has

lunch and at 2 PM, she naps for up to an hour-and-a-half. Id. When she wakes up, she

lets her dog out and watches TV until her husband gets home. Id. Plaintiff makes dinner


                                              4
most of the time. Id. But her husband has to make dinner when her wrists or fingers will

not let her. Id. She estimated she makes dinner, on average, three times a week. Id. at

94. But her cooking has changed. For example, she cannot peel potatoes very often so

they have a lot more baked potatoes. Id. at 97. Plaintiff dusts and does laundry; her

husband vacuums. Id. at 94.

       Even though Plaintiff naps one or two times a day, she still experiences fatigue.

Id. at 97. She feels listless and limited. Id. Plaintiff has a treadmill and tries to walk on

it but she prefers to walk outside. Id. at 91. She goes on walks two to three times a

month. Id. Plaintiff cannot walk very far before needing to stop: “The only example I

have that I can give you is like when you go into Walmart and you have to use the

bathroom and you’re in front of the store, to get to the back of the store I’ll have to stop

two or three times for a couple minutes.” Id. at 95. She has to stop because her right hip

hurts. Id. at 94. She can sit for up to thirty-five minutes before needing to shift positions.

Id. at 95. She cannot carry water-softener salt that weighs ten to fifteen pounds. Id. at

96. But, she can pick up her 9.8-pound dog. Id. at 96.

       Plaintiff’s hobbies include all needlework except petit point. Id. at 89. She can

crochet for up to thirty-five minutes before her forearm gets tight and she has to take a

break for up to an hour-and-fifteen minutes. Id. at 90. In general, she does not often start

her needlework. Id. at 98. She recently stitched squares (that she already had) together

and it took her three weeks because of problems with her wrist and thumbs. Id. She had

to work on it every day but usually could only work on it for fifteen to twenty minutes




                                              5
before needing a break. Id. at 99. Ten or fifteen years before the hearing, she could have

assembled the squares in one-and-a-half to two days. Id.

       B.     Medical Opinions

              i.     James D. McNerney, M.D.

       Plaintiff’s treating physician, Dr. McNerney, completed a medical impairment

questionnaire in May 2016. He diagnosed rheumatoid arthritis, uncontrolled diabetes,

hyperlipidemia, and peripheral artery disease. Id. at 401. He noted that Plaintiff’s

symptoms include joint and muscle pain; shortness of breath; decreased wrist, elbow,

shoulder range of motion; and fatigue. Id. Her pain is moderate. Id. at 402.

       Dr. McNerny opined that Plaintiff could stand for fifteen minutes at one time, sit

for one hour at one time, work one hour per day, and lift up to five pounds on an

occasional basis (none on frequent basis). Id. She can occasionally bend and balance but

cannot stoop, use her hands for manipulation, or raise her arms over shoulder level. Id. at

401-02. She needs to elevate her legs occasionally. Id. at 402. He concluded Plaintiff

cannot work fulltime without being absent more than twice a month or being off task

more than fifteen percent of the workday. Id.

             ii.     Sandford M. Wolfe, M.D.

       Dr. Wolfe, Plaintiff’s treating rheumatologist, completed a medical impairment

questionnaire in June 2016. He diagnosed rheumatoid arthritis and noted that she has




                                             6
positive serum rheumatoid factor tests.2 Id. at 459. Plaintiff’s symptoms include

significant fatigue and mild malaise. Id. at 460. She also has a history of morning

stiffness and of joint pain, swelling, and tenderness. Id. at 549. At Plaintiff’s most recent

examination, she had inflammation in her hands, shoulders, and wrists. Id.

       Dr. Wolfe opined that she could stand for fifteen minutes at one time and sit for

one hour. Id. at 461. She can work for one hour per day. Id. She can occasionally lift

up to five pounds and can occasionally bend. Id. She cannot stoop, use her hands for

fine manipulation, or raise her arms above shoulder level. Id. She is unable to perform

fine and gross movements effectively. Id. at 459.

              iii.     David Knierim, M.D., Mary K. Hill, Ph.D., & Steve E. McKee, M.D.

       Dr. Knierim reviewed Plaintiff’s records in June 2015. He found that she had two

non-severe impairments, inflammatory arthritis and diabetes mellitus. Id. at 120. He

concluded that she was not under a disability. Id. at 121.

       In September 2015, Dr. Hill reviewed Plaintiff’s records and found she had one

non-severe impairment, diabetes mellitus, and one severe impairment, inflammatory

arthritis. Id. at 128. Dr. McKee reviewed her records in August 2015. He opined that

Plaintiff could lift and/or carry fifty pounds occasionally and twenty-five pounds

frequently. Id. at 130. She can stand and/or walk for a total of six hours in an eight-hour




2
 “A rheumatoid factor test measures the amount of rheumatoid factor in your blood. Rheumatoid factors
are proteins produced by your immune system that can attack healthy tissue in your body.” Rheumatoid
Factor, MAYO CLINIC, https://www.mayoclinic.org/tests-procedures/rheumatoid-factor/about/pac-
20384800 (last visited Sept. 12, 2019).


                                                  7
workday and sit for six hours. Id. He, like Dr. Knierim, concluded that Plaintiff was not

under a disability. Id. at 131.

III.   Standard of Review

       The Social Security Administration provides Disability Insurance Benefits to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 423(a)(1). The term

“disability”—as defined by the Social Security Act—has specialized meaning of limited

scope. It encompasses “any medically determinable physical or mental impairment” that

precludes an applicant from performing a significant paid job—i.e., “substantial gainful

activity,” in Social Security lexicon. 42 U.S.C. § 423(d)(1)(A); see Bowen, 476 U.S. at

469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.


                                            8
Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance ….” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Sanders to evaluate the evidence connected to

Plaintiff’s application for benefits. She did so by considering the sequential steps set

forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. She reached the

following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since
                    January 17, 2014.

       Step 2:      She has the severe impairments of rheumatoid arthritis; osteoarthritis
                    and degenerative disc disease of the lumbar spine; peripheral arterial
                    disease; and diabetes mellitus, type II.




                                             9
       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work … with lifting and carrying
                    twenty pounds occasionally and ten pounds frequently, standing
                    and/or walking for six hours out of an eight-hour day, and sitting six
                    hours out of an eight-hour day. She is limited to occasional climbing
                    of ramps and stairs, no climbing of ladders, ropes, or scaffolds, and
                    frequent fine and gross manipulation. She is to avoid concentrated
                    exposure to extreme heat and cold.”

       Step 4:      She is capable of performing past relevant work as a cosmetologist.

(Doc. #6, PageID #s 45-56). These main findings led the ALJ to ultimately conclude that

Plaintiff was not under a benefits-qualifying disability. Id. at 56.

V.     Discussion

       Plaintiff contends that the ALJ failed to reasonably weigh the opinions of her

long-time treating sources and no medical opinion evidence supports the ALJ’s findings.

Further, the ALJ made unreasonable and unsupported findings regarding her daily

activities.

       A.     Medical Opinions

       Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally

given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations

omitted). The rule is straightforward:




                                             10
              Treating-source opinions must be given “controlling weight”
              if two conditions are met: (1) the opinion “is well-supported by
              medically acceptable clinical and laboratory diagnostic
              techniques”; and (2) the opinion “is not inconsistent with the
              other substantial evidence in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

       If the treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

       The Regulations also require ALJs to provide “good reasons” for the weight

placed upon a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory

“good reasons” requirement is satisfied when the ALJ provides “specific reasons for the

weight placed on a treating source’s medical opinions.” Id. (quoting Soc. Sec. R. 96-2p,

1996 WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996)). The goal is to make clear to

any subsequent reviewer the weight given and the reasons for that weight. Id.

Substantial evidence must support the reasons provided by the ALJ. Id.

       ALJ Sanders concluded that Dr. McNerney’s and Dr. Wolfe’s opinions are not

entitled to controlling or deferential weight because they are “not fully supported by the

record.” (Doc. #6, PageID #54). Plaintiff correctly observes that the treating physician

rule does not require an opinion be fully supported by the record: “For a medical opinion

to be well-supported by medically acceptable clinical and laboratory diagnostic


                                            11
techniques, it is not necessary that the opinion be fully supported by such evidence.” Soc.

Sec. R. 96-2p, 1996 WL 374188, *2 (July 2, 1996). Thus, to the extent the ALJ required

Dr. McNerney’s and Dr. Wolfe’s opinions to be fully supported, she erred.

       The ALJ assigned their opinions “little weight” and gave several reasons.

Although the ALJ evaluated Dr. McNerney and Dr. Wolfe’s opinions separately, she

gave most of the same reasons for rejecting both. Thus, it makes sense to address their

opinions together.

       The ALJ first addressed the doctors’ opinion that Plaintiff could stand for fifteen

minutes at one time, sit for one hour at one time, work for one hour per day, and lift five

pounds. She found that their opinions are “inconsistent with the record, which shows

[Plaintiff] is capable of walking a mile on a treadmill, and her testimony, wherein she

estimated she could lift ten to fifteen pounds and stated she has no trouble picking up her

nearly ten pound dog.” (Doc. #6, PageID #54).

       The ALJ did not cite any record in support of her conclusion that Plaintiff is able

to walk one mile on a treadmill. Although the ALJ did provide a citation earlier in her

decision, the page she cites does not exist. (Doc. #6, PageID #s 53) (citing Exhibit

10F/11). She cited Exhibit 10F, page 11 but Exhibit 10F is only nine pages long. See

Doc. #6, PageID #s 403-11. The Commissioner cites to one note from Plaintiff’s

cardiologist, Dr. Rank, who indicated on November 17, 2015, “She has been walking 1

mile per day on the treadmill and is tolerating it quite well.” Id. at 409. However, Dr.

Rank’s note is an outlier and “a substantiality of evidence evaluation does not permit a

selective reading of the record. ‘Substantiality of the evidence must be based upon the


                                             12
record taken as a whole. Substantial evidence is not simply some evidence, or even a

great deal of evidence. Rather, the substantiality of evidence must take into account

whatever in the record fairly detracts from its weight.’” Brooks v. Comm’r of Soc. Sec.,

531 F. App’x 636, 641 (6th Cir. 2013) (quoting, in part, Garner v. Heckler, 745 F.2d 383,

388 (6th Cir. 1984) (internal citations and quotation marks omitted).

       Dr. Rank’s note is not supported by other evidence in the record. For instance, Dr.

McNerney noted on six occasions between September 2013 and May 2016 that Plaintiff

had decreased exercise tolerance and/or difficulty breathing on exertion. (Doc. #6,

PageID #s 304, 307, 313, 413, 417, 423). Further, Dr. McNerney notes at three

appointments that Plaintiff “engages in no regular exercise.” Id. at 304, 307, 422. On

March 17, 2016, Dr. McNerney noted that Plaintiff was “just starting floor exercises.”

Id. at 416. Finally, on December 7, 2016, Dr. McNerney noted that Plaintiff tries to walk

on a treadmill but her hip will not stay in place. Id. at 556. Dr. McNerney’s and Dr.

Wolfe’s opinions are consistent with Dr. McNerney’s frequent notes related to Plaintiff’s

inability to exercise.

       The parties disagree on the meaning of Plaintiff’s hearing testimony regarding

how much she can lift. Plaintiff contends that she testified that she cannot lift ten to

fifteen pounds. (Doc. #7, PageID #618). The ALJ and Commissioner assert that she

stated she could. (Doc. #9, PageID #s 630, 635-36).

              Q Okay. How much would you say you could lift and carry at
              one time?
              A I’ve never had strength in my arms, so I don’t know. I’m
              trying to think - -
              Q Okay.


                                             13
              A - - of a - - I can’t carry the water softener, that’s too heavy,
              that maybe 10/15 pounds.

(Doc. #6, PageID #s 95-96).

       Plaintiff’s response is somewhat puzzling. Given that she testified (very shortly

after the response at issue) she could lift her almost ten-pound dog, it is likely that she

meant she could lift ten to fifteen pounds. However, either way, her testimony is not

meaningfully inconsistent with the doctors’ opinion that she could lift five pounds

occasionally. Although the ALJ is correct that she said she can lift her dog (and

assuming Plaintiff meant she could lift and carry ten to fifteen pounds), she did not testify

that she could do so occasionally—for up to 2.5 hours. There is a significant difference

between the ability to lift/carry ten to fifteen pounds and the ability to lift/carry five

pounds for up to 2.5 hours. Because the doctors did not opine that Plaintiff was never

capable of lifting more than five pounds, Plaintiff’s testimony is not inconsistent with

their opinions.

       The ALJ also took issue with Dr. McNerney’s opinion that Plaintiff could not use

her hands for manipulation and Dr. Wolfe’s opinion that she could not use her hands for

fine manipulation. Id. at 54-55, 401, 461. The ALJ indicates that Dr. Wolfe “not[ed] no

limitations with gross manipulation of the hands ….” Id. at 54. But he did not provide

an opinion on Plaintiff’s ability to use her hands for gross manipulation, he did not

respond to question at all. Id. at 401, 461. Nevertheless, the ALJ found that these

manipulation limits are inconsistent with the record. Specifically, a day before he

provided his opinion, Plaintiff told Dr. McNerney that she can sew and do needlework for



                                               14
fifteen minutes at time. Id. at 54 (citing 11F/1). Further, she testified at the hearing that

she could crochet for thirty to thirty-five minutes at a time. She is also able to quilt and

do needlework. The ALJ is correct to the extent that, on May 24, 2016, Plaintiff reported

to Dr. McNerney that she can sew or do needle work for fifteen minutes. She also

explained that after fifteen minutes, her “forearm muscles swell up to point where it is

hard to hold onto material.” Id. at 412. In addition, she testified that she needs to stop

for at least forty-five minutes to an hour-and-fifteen minutes before she can start again.

Id. at 90. On their impairment questionnaires, Dr. McNerney and Dr. Wolfe had four

options for their response—never, occasionally, frequently, or constantly. Occasionally

is defined as up to 2.5 hours. Plaintiff’s activities—even thirty-five minutes of

crocheting—is far from 2.5 hours. Thus, the doctors’ opinions that Plaintiff could not use

her hands for manipulation are not inconsistent with Dr. McNerney’s notes or Plaintiff’s

testimony. Notably, Dr. McNerney has treated her hand pain since at least January 16,

2007 (although there was an over two-year gap where he did not treat Plaintiff

(December 15, 2008 to April 25, 2011)). Id. at 330, 333, 349.

       The ALJ also found their opinions that Plaintiff is not able to raise her arms above

shoulder level were inconsistent with the record. She noted, “almost all of her physical

examinations note a normal range of motion in all joints, even on the visits where she

reported shoulder pain.” Id. at 54. But the ALJ overlooks Dr. Wolfe’s note regarding

Plaintiff’s symptoms. He acknowledged that Plaintiff “has had more flares, though a lot

of her symptoms are subjective as we don’t really see much on joint examination today.




                                              15
Still prednisone can sometimes mask some of the signs that we would normally see.” Id.

at 469.

          Further, the ALJ forgets that rheumatoid arthritis is not Plaintiff’s only impairment

and is not the sole cause of her limitations. For example, in September 2016, an x-ray

showed “lots of degenerative arthritis in [her] back.” Id. at 463, 606. Dr. Wolfe noted it

was osteoarthritis, not rheumatoid arthritis. An MRI of Plaintiff’s lumbar spine in June

2017 revealed degenerative disc disease L4-5 with some facet arthropathy resulting in

right greater than left lateral recess stenosis and some mild right foraminal narrowing. Id.

at 605. Together, this evidence supports Dr. McNerney’s and Dr. Wolfe’s opinions

regarding Plaintiff’s ability to lift her arms above her shoulders.

          Looking at only Dr. Wolfe’s opinion, the ALJ discounted his opinion that

Plaintiff’s rheumatoid arthritis caused mild-to-moderate limitations in activities of daily

living. The ALJ found that his opinion was “not consistent with the work restrictive

limitations he opined.” Id. at 55 (citing Exhibit 12F). However, the ALJ does not

provide any further explanation. She did not point to any specific limitation opined by

Dr. Wolfe that conflicts with his opinion that she has a mild-to-moderate restriction of

activities of daily living. And, she did not address his note that Plaintiff’s HAQ score is

1.38.3



3
 The Health Assessment Questionnaire Disability Index (HAQ) measures the functional status of adults
with rheumatoid arthritis and osteoarthritis. Leann Maska, Jaclyn Anderson, & Kaleb Michaud, Measure
of Functional Status and Quality of Life in Rheumatoid Arthritis, ARTHRITIS CARE & RESEARCH Vol. 63,
No. S11 (2011). Results are assessed on a scale between 0 and 3, with 0 – “without any difficulty”; 1 –
“with some difficulty”; 2 – “with much difficulty”; and 3 – “unable to do.” Id. Plaintiff’s HAQ score of
1.38 indicates that she can complete activities of daily living with some or much difficulty.


                                                  16
        Turning to Dr. McNerney’s opinion, the ALJ found, “There is no support for the

restrictive limitations suggested by Dr. McNerney.” Id. at 54. The ALJ provides no

explanation. And, there is support for his opinion. Most obviously, Dr. Wolfe’s opinion

and Plaintiff’s testimony support Dr. McNerney’s opinion. As described above, Dr.

McNerney’s treatment notes support his opinion.

        Although the ALJ provided reasons for discounting Dr. McNerney’s and Dr.

Wolfe’s opinions, substantial evidence does not support her reasons. Thus, they do not

constitute “good reasons” for rejecting their opinions under the Regulations. “Because

the reason-giving requirement exists to ‘ensur[e] that each denied claimant receives fair

process,’ we have held that an ALJ’s ‘failure to follow the procedural requirement of

identifying the reasons for discounting the opinions and for explaining precisely how

those reasons affected the weight’ given ‘denotes a lack of substantial evidence, even

where the conclusion of the ALJ may be justified based upon the record.’” Blakley v.

Comm'r of Soc. Sec., 581 F.3d 399, 407 (6th Cir. 2009) (quoting Rogers v. Comm’r of

Soc. Sec., 486 F.3d 234, 243 (6th Cir.2007)).

        Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.4

        B.      Remand

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial


4
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
Plaintiff’s other challenges to the ALJ’s decision is unwarranted.


                                                    17
right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,

378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific

reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

under sentence four may result in the need for further proceedings or an immediate award

of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th

Cir. 1994). The latter is warranted where the evidence of disability is overwhelming or

where the evidence of disability is strong while contrary evidence is lacking. Faucher v.

Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the

evidence of disability is not overwhelming and the evidence of disability is not strong

while contrary evidence is lacking. However, Plaintiff is entitled to an Order remanding

this case to the Social Security Administration pursuant to sentence four of § 405(g) due

to the problems discussed above. On remand, the ALJ should be directed to evaluate the

evidence of record, including the medical source opinions, under the applicable legal

criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and


                                             18
to evaluate Plaintiff’s disability claim under the required five-step sequential analysis to

determine anew whether Plaintiff was under a disability and whether his applications for

Disability Insurance Benefits and Supplemental Security Income should be granted.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Commissioner’s non-disability finding is vacated;

       2.     No finding is made as to whether Plaintiff Janet Flaugher was
              under a “disability” within the meaning of the Social Security
              Act;

       3.     This matter is REMANDED to the Social Security
              Administration under sentence four of 42 U.S.C. § 405(g) for
              further consideration consistent with this Decision and Entry;
              and

       4.     The case is terminated on the Court’s docket.

September 17, 2019                                 s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                             19
